Filed: March 3, 2000
IN THE SUPREME COURT OF THE STATE OF OREGON
PATRICIA G. REDLER,
		Petitioner,
	and
LAWRENCE H. REDLER,
	Respondent,
_________________________________________________________________
STATE OF OREGON, DEPARTMENT OF HUMAN RESOURCES,
Petitioner-Respondent,
Respondent on Review,
     v.
LAWRENCE H. REDLER,
   Respondent-Appellant,
Petitioner on Review,
	and
PATRICIA G. REDLER,
Obligee.
(CC 88-1199-D-3; CA A95930; SC S45804)
	On review from the Court of Appeals.*
	Argued and submitted November 4, 1999.
	Lawrence H. Redler, petitioner on review pro se, argued the
cause and filed the brief.
	Jas. Jeffrey Adams, Assistant Attorney General, Salem, argued
the cause for respondent on review.  With him on the brief were
Hardy Myers, Attorney General, and Michael D. Reynolds, Solicitor
General.
	Before Carson, Chief Justice, and Gillette, Van Hoomissen,
Durham, and Leeson, Justices.**  
	LEESON, J.
	The decision of the Court of Appeals and the judgment of the
circuit court are affirmed.
	*Appeal from Jackson County Circuit Court.
 153 Or App 135, 956 P2d 232 (1998).
	**Kulongoski and Riggs, JJ., did not participate in the
consideration or decision of this case.
	LEESON, J.
	The issue in this case is whether the Court of Appeals
erred in affirming a judgment of the trial court that increased the
child support obligation of petitioner (father).  Redler and
Redler, 153 Or App 135, 956 P2d 232 (1998).  We limit our review to
questions of law, ORS 19.415(4), and affirm the Court of Appeals. 
							
	Father and mother's 19-year marriage was dissolved in
October 1990.  At the time, the parties had five minor children,
all of whom resided with mother.  The trial court found that
father's gross monthly income was $6,416, and it ordered him to pay
child support in the amount of $1,576 per month.  Father appealed,
and, in March 1992, the Court of Appeals held that the trial court
had misapplied the child support guidelines.  See ORS 25.270 to ORS
25.280 (establishing child support guidelines).  Accordingly, the
Court of Appeals remanded the case for recalculation of father's
child support obligation.  Redler and Redler, 112 Or App 203, 208,
827 P2d 1363 (1992).  
In July 1992, before the trial court had recalculated
father's child support obligation, father filed a motion for an
order to show cause under ORS 107.135 (1) why his child support
obligation should not be reduced.  Father's motion stated that the
parties' two oldest children no longer resided with mother and that
father had experienced "[a] substantial and unanticipated decline"
in his income and ability to pay support.  In September 1992, after
a hearing on father's motion, the trial court found that father's
two oldest children were not living with mother, that there had
been substantial and unanticipated changes in father's
circumstances, that father's gross monthly income had dropped to
$1,144, and that, under the formula, his child support obligation
should be reduced to $218 per month.  The court also held that
father was entitled to credit for payments that he had made since
the divorce decree in 1990 and that, because father was in
arrearage on his support payments, the credit to which he was
entitled reduced his support arrearage to $12,219.20. 
In 1995, the Support Enforcement Division of the
Department of Justice (SED) initiated this proceeding under the
two-year review provision of ORS 25.287 (1997), (2) seeking to bring
father's child support obligation into compliance with the state's
child support guidelines.  OAR 137-050-0320 to OAR 137-050-0490. (3) 
SED alleged that father's child support obligation of $218 per
month was not in substantial compliance with the child support
formula set out in OAR 137-050-0330 and that under ORS 25.287 his
support obligation should be modified to $453 per month beginning
in November 1995.  ORS 25.280 provides:
"In any judicial or administrative proceeding for
the establishment or modification of a child support
obligation [under specified statutory provisions], the
amount of support determined by the formula * * * shall
be presumed to be the correct amount of the obligation. 
This shall be a rebuttable presumption and a written
finding or a specific finding on the record that the
application of the formula would be unjust or
inappropriate in a particular case shall be sufficient to
rebut the presumption.  The following criteria shall be
considered in making the finding:


"(1) Evidence of the other available resources of a
parent;
		"(2) The reasonable necessities of a parent;
		"(3) The net income of a parent remaining after
withholdings required by law or as a condition of
employment;
		"(4) A parent's ability to borrow;
		"(5) The number and needs of other dependents of a
parent;
		"(6) The special hardships of a parent including,
but not limited to, any medical circumstances of a parent
affecting the parent's ability to pay child support;
		"(7) The needs of the child;
		"(8) The desirability of the custodial parent
remaining in the home as a full-time parent and
homemaker;
		"(9) The tax consequences, if any, to both parents
resulting from spousal support awarded and determination
of which parent will name the child as a dependent; and
		"(10) The financial advantage afforded a parent's
household by the income of a spouse or another person
with whom the parent lives in a relationship similar to
husband and wife."

(Emphasis added.)
	After a hearing conducted by the Employment Department,
see ORS 416.419(2)(b) (providing for hearing by Employment
Department), the referee found that father's potential gross
monthly income was $1,039 and that the presumed amount of his child
support obligation under the formula set out in OAR 137-050-0330
was $345.  Father attempted to rebut the presumption in ORS 25.280
that the formula establishes the correct amount of a child support
obligation by introducing evidence that his two minor daughters who
resided with mother were employed as newspaper carriers.  He
contended that their earnings made them self-supporting.  The
referee found that the children's income did not make them self-supporting and that the total child support obligation based on the
potential earnings of both father and mother "will provide little
more than the necessities" for the children.  The referee held
that, although the children's earnings "undoubtedly provide
clothing, recreation, and other personal items that they otherwise
would have to do without," their earnings were "not a basis" for
reducing father's share of the support obligation.
Father appealed to the circuit court.  See ORS 25.316(5)
(providing for appeal to circuit court for hearing de novo).  At
the hearing before that court, mother testified that she had earned
approximately $3,900 the previous year (gross) and that her two
daughters had earned approximately $3,300 and $2,900, respectively,
from their newspaper routes.  Based on mother's testimony, father
argued that mother was not providing support for the children.  The
trial court disagreed, reasoning that, "[i]f the children are
living with [mother] and they are living in her home, she's paying
support."  Father then argued that, under ORS 107.415, (4) he was
entitled to credit against his support arrearage because his
daughters had received income from their gainful employment.  The
trial court refused to consider the daughters' income for that
purpose.
At the conclusion of the hearing, the trial court found
that father's gross monthly income was $1,000 and that the presumed
amount of his child support obligation under the formula set out in
OAR 137-050-0330 was $300 per month. (5)  The court held that father
was not entitled to credit against his child support arrearage.  It
did not find that it would be unjust or inappropriate in this case
to apply the formula. 
	Father appealed to the Court of Appeals.  ORS 19.415(3). 
In a split en banc decision, the Court of Appeals affirmed.  That
court held that "[n]othing in the language of [ORS 25.280] requires
the courts or referees to take any action if they decide not to
depart from the amount presumed correct under the formula." 
Redler, 153 Or App at 140.  (Emphasis in original.) 
	The first question is whether, in this proceeding under
ORS 25.287 (1997) to modify a child support obligation, the Court
of Appeals erred in upholding the trial court's refusal to consider
the children's income as part of father's argument that, under ORS
107.415, father is entitled to credit against his support
arrearage.  For the reasons that follow, we hold that the Court of
Appeals did not err.  
	ORS 25.287 (1997) explicitly provided that, in a
proceeding to modify a child support obligation, "[t]he court, the
administrator or the hearings officer shall not consider any issue
* * * other than when the support obligation became effective and
whether it is in substantial compliance with the formula * * *." 
By contrast, the issue in a proceeding under ORS 107.415 is whether
the noncustodial parent is entitled to restitution because the
custodial parent failed to notify the noncustodial parent that the
child receives income from the child's employment or if the child
is married or enters the military service.  The wording of ORS
25.287 (1997) makes clear that not all matters that are appropriate
for consideration in a proceeding under ORS 107.415 are appropriate
for consideration in a proceeding to modify a child support
obligation.  Even assuming that father is entitled to restitution
under ORS 107.415(2), that entitlement does not affect the amount
of his child support obligation under ORS 25.280.   
	In this case, father sought to introduce the amount of
his children's income to establish his entitlement to credit
against his support arrearage under ORS 107.415.  The trial court
properly refused to consider the children's income for that
purpose, and the Court of Appeals majority correctly affirmed the
court's refusal to do so. 
	We turn to father's argument that the Court of Appeals
erred in affirming the trial court's failure to find that it would
be unjust or inappropriate in this case to apply the formula in
determining father's child support obligation.  Father's argument
is that, because he introduced uncontroverted evidence that his
daughters' combined income from their newspaper routes was $6,200,
he succeeded in rebutting the presumption in ORS 25.280 and the
trial court should have made a finding to that effect.  The state
responds that the trial court and the Court of Appeals did not err,
because "a party challenging the presumptively correct [formula]
amount on the basis of children's income has the dual burdens of
coming forward with evidence and of persuading the tribunal to
depart from the [formula] amount," which father in this case failed
to do. 
	Whether the trial court erred in failing to find that it
would be unjust or inappropriate to apply the formula in this case
requires us to construe ORS 25.280 to determine the intent of the
legislature regarding application of the formula.  We follow the
familiar methodology summarized in PGE v. Bureau of Labor and
Industries, 317 Or 606, 610-12, 859 P2d 1143 (1993).  At the first
level of analysis, we examine the text and context of the statute. 
The text is the best evidence of the legislature's intent.  If the
legislature's intent is clear from the first level of analysis,
then no further inquiry is necessary.  Id. at 611.  We give words
of ordinary usage their plain, natural, and ordinary meaning, id.,
and we give words that have a well-defined legal meaning their
legal meaning, Stull v. Hoke, 326 Or 72, 78, 948 P2d 722 (1997). 
	ORS 25.280 applies to any judicial or administrative
proceeding to establish or to modify a child support obligation. 
In such a proceeding, the statute provides that the formula "shall
be presumed to be the correct amount of the obligation."  ORS
25.280.  However, the presumption is "a rebuttable presumption * *
*."  Id.  A written finding or a specific finding made on the
record "that the application of the formula would be unjust or
inappropriate" is sufficient to rebut the presumption.  Id.  The
statute lists ten criteria that "shall be considered" in making the
finding that it would be unjust or inappropriate to apply the
formula in a particular case.  Id.
	ORS chapter 25 does not define the term "presumption." 
However, the term has a well established legal meaning.  OEC 308
provides:
"In civil actions and proceedings, a presumption
imposes on the party against whom it is directed the
burden of proving that the nonexistence of the presumed
fact is more probable than its existence."

A rebuttable presumption is one that may be overcome if the party
against whom the presumption is directed submits probative evidence
that the nonexistence of the presumed fact is more probable than
its existence.  See Massee and Massee, 328 Or 195, 204, 970 P2d
1203 (1999) (so stating).  The party seeking a departure from the
presumed amount of a child support obligation under the formula has
the burden of rebutting the presumption in ORS 25.280.
	ORS 25.280 permits a departure from the presumptively
correct amount of support only if it would be "unjust or
inappropriate in a particular case" to apply the formula.  See Eck
v. Market Basket, 264 Or 400, 406, 505 P2d 1156 (1973) (determining
whether "unjust" to allow amendment of pleadings requires exercise
of discretion).  The text of ORS 25.280 makes clear that, to make
a finding that application of the formula would be unjust or
inappropriate in a particular case, there must be evidence in the
record to support the finding.  Nothing in the context of ORS
25.280 casts doubt on that conclusion.  We therefore hold that the
party seeking to rebut the presumption in ORS 25.280 has the burden
of coming forward with probative evidence that would support a
finding that it would be unjust or inappropriate to apply the
formula in establishing a child support obligation.  
	However, as noted, the presumption can be rebutted.  To
the extent that the Court of Appeals' decision implies that it
never would be error to fail to find that the presumption had been
rebutted, we disagree.  There might be circumstances in which a
party submits such probative evidence that it would be an abuse of
discretion not to find that it would be unjust or inappropriate to
apply the formula.  However, that is not the situation in this
case.
	At the trial court hearing, father introduced evidence
that his daughters' combined annual income the previous year had
been approximately $6,200.  Mother testified that she had earned
approximately $3,900 the previous year.  Father apparently believes
that, because each of his daughters had earned almost as much as
their mother had earned, the trial court abused its discretion in
failing to find the children no longer needed support from father. 
See ORS 25.280(7) ("needs of the child" to be considered in
determining whether presumed amount of support rebutted).  Father
is mistaken.  In addition to the amount of the children's income,
the record in this case contains evidence that father and mother
have only part-time jobs and that both earn either the minimum wage
per hour or only slightly more than the minimum wage.  Mother
testified that, even with the children's newspaper route money, the
family's financial situation is "tight."  Father introduced no
evidence that his daughters' income diminished their need for
support from him.  On this record, the trial court did not abuse
its discretion in holding that the formula in ORS 25.280
established the correct amount of father's child support
obligation. 
	The decision of the Court of Appeals and the judgment of
the circuit court are affirmed.




1. 	ORS 107.135 provides, in part:
"(1)  The court has the power at any time after a
decree of * * * dissolution of marriage * * * upon the
motion of either party  * * * to:


		"(a)  Set aside, alter or modify so much of the
decree as may provide for the * * * support and welfare
of the minor children * * *.
		"* * * * *
		"(2)  In a proceeding under this section to
reconsider the spousal or child support provisions of
the decree, the following provisions apply:
		"(a)  A substantial change in economic
circumstances of a party * * * is sufficient for the
court to reconsider its order of support." 

Return to previous location.



2. 	ORS 25.287(1) (1997) provided, in part:
"If more than two years have elapsed since the
entry of a support order * * * and the support
obligation is not in substantial compliance with the
formula established by this chapter, [SED] * * *  may
initiate proceedings to modify the support obligation
to insure that the support obligation is in accordance
with the formula established by this chapter.  The
court, the administrator or the hearings officer shall
not consider any issue in the proceeding other than
when the support obligation became effective and
whether it is in substantial compliance with the
formula established by this chapter.  If the court, the
administrator or the hearings officer finds that more
than two years have elapsed since the entry of the
support order and the support obligation is not in
substantial compliance with the formula established by
this chapter, the court, the administrator or the
hearings officer shall modify the support order so that
the amount of support to be paid is in accordance with
the formula established by this chapter, whether or not
there has been a substantial change of circumstances
since the entry of the current support order."

(Emphasis added.)  The legislature amended ORS 25.287 in 1999 in
ways that are not relevant to the issues in this case.  Or Laws
1999, ch 735, § 1.

Return to previous location.



3. 	ORS 25.275(1) directs SED to "establish by rule a
formula for determining child support awards in any judicial or
administrative proceeding."  The formula appears in OAR 137-050-0330.

Return to previous location.



4. 	ORS 107.415 provides, in part:
"(1) If a party is required by a decree of a court
in a domestic relations suit * * * to contribute to the
support * * * of a minor child while the other party
has custody thereof, the custodial parent shall notify
the party contributing such money when the minor child
receives income from the gainful employment of the
child * * *.


		"(2) Any custodial parent who does not provide
notice, as required by subsection (1) of this section
may be required by the court to make restitution to the
contributing party of any money paid, as required by
the decree. * * *"

Return to previous location.



5. 	The state conceded at oral argument before this court
that the final amended judgment contained a scrivener's error
regarding father's monthly income and that father's monthly
support obligation under the formula should be $233 per month,
not $300 per month.  At this court's suggestion, the state filed
a motion in the trial court for an order to correct the amended
judgment.  The trial court subsequently entered a corrected
amended judgment nunc pro tunc on January 9, 1997, reflecting
that amount.
Return to previous location.